Interlocutory judgment affirmed, with costs. Whether the defendants, appellants, are entitled to any allowance for services or expenditures on the appeals prosecuted after the death of plaintiff’s testator, is a matter which may properly be considered by the referee upon the accounting. There is some intimation in the record that the appellant Abbott has reimbursed himself in his settlement with McCrea, which is not questioned by the respondent. Jenks, P. J., Thomas, Mills, Putnam and Kelly, JJ., concurred.